Citation Nr: 1040690	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.   Entitlement to an increased rating in excess of 20 percent 
for right wrist carpal tunnel syndrome. 

2.   Entitlement to an increased rating in excess of 20 percent 
for left wrist carpal tunnel syndrome with calcification.

3.  Entitlement to an increased rating in excess of 10 percent 
for the maxillary sinusitis, chronic with headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 
1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In pertinent part of the October 2006 decision, 
the RO denied an increased rating in excess of 20 percent for the 
service-connected carpal tunnel syndrome of the right wrist, an 
increased rating in excess of 20 percent for the service-
connected carpal tunnel syndrome of the left wrist, and an 
increased rating in excess of 10 percent for the service-
connected maxillary sinusitis. 

The Veteran was scheduled for a travel Board hearing at the RO in 
September 2007; however, he cancelled his request for a hearing 
prior to his scheduled date.  See 38 C.F.R. § 20.704(e). 

The issue of entitlement to service connection for 
posttraumatic stress disorder has been raised by the 
record by a September 2007 statement, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a rating in excess of 10 percent for 
the service-connected maxillary sinusitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's service-connected carpal tunnel syndrome of the 
right wrist is manifested by pain, decreased dexterity, and loss 
of work, which is evidence of moderate incomplete paralysis; 
there is no evidence that it is manifested by disability 
approaching severe incomplete paralysis.

3.  The Veteran's service-connected carpal tunnel syndrome of the 
left wrist is manifested by pain, decreased dexterity, and loss 
of work, which is evidence of moderate incomplete paralysis; 
there is no evidence that it is manifested by disability 
approaching severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  An evaluation of 30 percent, but not higher, for carpal 
tunnel syndrome of the right wrist has been met effective July 
13, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5213, 8512, 8515 (2010).

2.  An evaluation in excess of 20 percent for carpal tunnel 
syndrome of the left wrist with calcification is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5213, 
8512, 8515 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in a 
May 2006 correspondence.  This letter detailed the elements of an 
increased rating claim, described the evidence and information 
necessary to substantiate the claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that a claimant must be informed of the rating formulae for 
all possible scheduler ratings for an applicable rating criteria.  
The Board notes that the March 2007 Statement of the Case (SOC) 
informed the Veteran of the rating criteria under Diagnostic 
Codes 5213 and 8512; herein below the Board has decided to use 
Diagnostic Code 8515.  The Board finds that the Veteran is not 
prejudiced since herein below he is being granted a higher rating 
for his service-connected carpal tunnel syndrome of the right 
wrist.  Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this has 
was expressly done in the May 2006 letter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issue 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran a VA 
examination in September 2006.  The Board finds that these 
examinations are adequate because the medical findings are stated 
in terms conforming to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claims herein decided that has not been 
obtained.  Finally, the Veteran was advised of his right to a 
hearing before the RO and/or before the Board, but he cancelled 
his request for a hearing.  No further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims herein decided.  





II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there 
is a question as to which of two evaluations apply, the higher of 
the two should be assigned where the disability picture more 
nearly approximates the criteria for the next higher rating.  38 
C.F.R. § 4.7.  When considering functional impairment caused by a 
service-connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath, 1 Vet. App. at 
594.  However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

By the way of a July 2002 rating decision the RO granted the 
Veteran increased ratings of 20 percent for his service connected 
carpal tunnel syndrome of the right and left wrists.  The October 
2006 rating decision on appeal continued the Veteran's 20 percent 
disability ratings.  The Board notes that the July 2002 and 
October 2006 rating decisions rated the Veteran's carpal tunnel 
syndrome under 38 C.F.R. § 4.71a Diagnostic Code 5213 for 
impairment of supination or pronation of the elbow and forearm.   
Under Diagnostic Code 5213 a 20 percent rating, for either the 
major or minor wrist, is granted where there is loss of pronation 
beyond the last quarter of arc or there is bone fusion with hand 
fixed near the middle of the arc or moderate pronation.  While 
the Veteran's symptoms were not manifested by loss of pronation 
the RO granted the Veteran a 20 percent disability rating 
bilaterally because of functional loss due to pain and twenty 
days missed of work between 2000 and 2002.  However, after a 
careful review of the Veteran's claims file and the diagnostic 
criteria the Board finds that Diagnostic Code 8515 provides 
ratings for paralysis of the median nerve and is the appropriate 
code to use in evaluating the Veteran's carpal tunnel syndrome.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of a diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  The Board notes 
that in the June 2007 SOC the RO informed the Veteran of the 
rating criteria of Diagnostic Code 8512.  Diagnostic Code 8512 
pertains to impairment of the lower radicular group; the Board 
finds that this is not the appropriate diagnostic criteria since 
the Veteran's carpal tunnel syndrome deals specifically with the 
medial nerve. 

As noted above, the Board finds that the appropriate diagnostic 
criteria for the Veteran's service-connected carpal tunnel 
syndrome of the right wrist and of the left wrist is 38 C.F.R. 
§ 4.124a Diagnostic Code 8515, which provides ratings for 
paralysis of the median nerve.  Diagnostic Code 8515 provides 
that mild incomplete paralysis is rated 10 percent disabling on 
the major side and 10 percent on the minor side; moderate 
incomplete paralysis is rated 30 percent disabling on the major 
side and 20 percent on the minor side; and severe incomplete 
paralysis is rated 50 percent disabling on the major side and 40 
percent on the minor side.  Complete paralysis of the median 
nerve, with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable atrophy 
of the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of wrist 
weakened; and pain with trophic disturbances, is rated 70 percent 
disabling on the major side and 60 percent on the minor side.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. § 
4.124a.  

The terms "mild," "moderate" and "severe" are not defined in 
the rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  

After a careful review of the Veteran's claims file the Board 
finds that by granting the Veteran the benefit of the doubt an 
increased rating of 30 percent is warranted for carpal tunnel 
syndrome of the right wrist.  As noted above, the Veteran was 
originally granted a 20 percent disability rating under 
Diagnostic Code 5213 for his carpal tunnel syndrome of the right 
wrist.  The Board now finds that the correct Diagnostic Code is 
8515, as this code addresses disability of the medial nerve - 
which is the nerve impacted by carpal tunnel syndrome.  Under 
Diagnostic Code 8515, however, there is no 20 percent disability 
rating for the major wrist; the ratings for the major wrist are 
either 10 percent, 30 percent, or 50 percent.  The Board finds 
that after careful review of the medical evidence and the 
Veteran's statements, that disability due to right wrist carpal 
tunnel syndrome more closely approximates moderate incomplete 
paralysis.  

As for the left (minor side), however, the Board finds that a 
rating in excess of the 20 percent currently afforded is not in 
order.  Moderate incomplete paralysis on the minor side warrants 
only a 20 percent rating.  The fact is that neither the carpal 
tunnel syndrome of the right wrist nor his carpal tunnel syndrome 
of the left wrist with calcification is manifested by disability 
that would amount to severe incomplete paralysis.    

In July 2005 the Veteran's private physician stated that that the 
Veteran had numbness and insomnia due to his carpal tunnel 
syndrome.  At the Veteran's September 2006 VA examination it was 
noted that the Veteran had carpal tunnel surgery in 1977 and 
though surgery originally helped his symptoms, those symptoms 
started to return.  It was noted that the Veteran's right hand 
was his major hand.  The Veteran reported that after repetitive 
activity his hands and forearms were easily fatigued and that 
numbness traveled from the fingers to the wrists with achiness in 
the wrists.  There were no symptoms with rest, just with 
repetitive activity.  There was no functional loss but decreased 
dexterity of the fingers and sometimes the Veteran dropped things 
and had trouble picking up writing utensils.  He reported that he 
did not wear splints and only treated his carpal tunnel syndrome 
with ibuprofen.  On examination he had decreased digit strength 
to the hands bilaterally and achiness to the wrists but had 
adequate sensation, no current numbness to the fingers, and 
adequate range of motion of the wrists.
 
On review of the evidence, it is clear that disability due to 
both carpal tunnel syndrome of the right wrist and carpal tunnel 
syndrome of the left wrist with calcification, more closely 
approximate moderate incomplete paralysis.  While the Veteran has 
decreased dexterity of his fingers and sometimes dropped things 
he still has adequate sensation of his fingers, no current 
numbness of the fingers, and adequate range of motion.  The Board 
also finds that the Veteran's carpal tunnel syndrome of the 
wrists does not approach a level that can be called severe 
incomplete paralysis since the Veteran does not wear splints and 
only treats his pain with ibuprofen. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected disorder.  
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked interference 
with employment, or frequent periods of hospitalization, 
rendering impractical the application of the regular rating 
schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 
225, 229 (1993).  Here, the rating schedule has not been rendered 
impractical.  The schedule provides for another higher rating if 
increased disability is shown.  Such disability, however, has not 
been shown.  While the July 2002 rating decision took into 
account the fact that the Veteran missed 20 days of work between 
2000 and 2002, the Board finds that the Veteran's statements 
since then have described little lost time from work.  He 
specifically stated in a November 2005 statement and a November 
2005 VA treatment note that his missed days from work were due to 
his service-connected sinusitis, not his wrist problems.  There 
is no evidence that because of his service-connected carpal 
tunnel syndrome he has marked interference with employment or 
frequent periods of hospitalization which would render 
impractical the application of the regular rating schedule; the 
criteria for extraschedular rating does not apply.  

In sum, the Board finds that the disability due to the carpal 
tunnel syndrome of the Veteran's right wrist meets the criteria 
for an increased rating of 30 percent under Diagnostic Code 8515.  
However, the Board also finds that neither the Veteran's carpal 
tunnel syndrome of the right wrist nor his carpal tunnel syndrome 
of the left wrist with calcification is severe enough to approach 
the criteria for an increased rating for severe incomplete 
paralysis.  While the Veteran's disabilities are manifested by 
decreased strength and dexterity there is no evidence of loss of 
sensation or decreased range of motion.  In addition, the Veteran 
does not wear splints or take any medication besides ibuprofen 
for his carpal tunnel syndrome.  The Veteran's carpal tunnel 
syndrome is correctly rated with an increased rating to 30 
percent for the right (major) wrist, with a 20 percent rating for 
the left (minor) wrist.  




ORDER

An evaluation of 30 percent for carpal tunnel syndrome of the 
right wrist is granted, subject to the regulations governing the 
payment of VA monetary benefits.  

An increased rating in excess of 20 percent for carpal tunnel 
syndrome of the left wrist with calcification is denied. 


REMAND

By way of an October 2006 rating decision, the RO continued the 
Veteran's 10 percent disability rating for maxillary sinusitis 
with chronic headaches, under 38 C.F.R. § 4.97, Diagnostic Code 
6513.  A 10 percent rating is assigned for one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  In order for the Veteran to warrant the next highest 
rating, a 30 percent disability rating, his service-connected 
maxillary sinusitis with chronic headaches needs to be manifested 
by three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

The Veteran's last VA examination was in September 2006.  In a 
July 2007 statement, the Veteran stated that his sinuses were 
worse since his August 2006 surgery.  In a September 2007 
statement the Veteran's representative stated that the Veteran 
had twenty headaches per year and 4 to 5 sinus infections per 
year.  Additionally, it was noted that the Veteran's sinusitis 
had marked interference at work and on his private life.  See the 
November 2005 statement and a November 2005 VA treatment note.  
The Board finds that a new VA examination would be helpful in 
providing a current snapshot of the severity of the Veteran's 
maxillary sinusitis with headaches.  When a veteran claims that 
his condition is worse than when originally rated, and when the 
available evidence is too old for an evaluation of the claimant's 
current condition, VA's duty to assist includes providing him 
with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The RO should arrange 
for the Veteran to have a VA examination to determine the current 
severity of his service-connected maxillary sinusitis with 
headaches. 

The Veteran is hereby advised that failure to report to 
scheduled examination may result in denial of a claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the Veteran and death 
of an immediate family member.  

In addition, the Veteran has stated that he has marked 
interference with employment because of his service-connected 
maxillary sinusitis with headaches.  Therefore, with the 
assistance of the Veteran the RO should obtain any employment 
records from the Veteran's employer in order to ascertain how 
many days of work he has missed solely due to his service-
connected maxillary sinusitis with headaches.

Prior to any VA examination, attempts should be made to obtain 
any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the RO 
to obtain any additional pertinent treatment 
records not currently of record.  Based on 
the Veteran's response, the RO should assist 
him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

2.  With the assistance of the Veteran the RO 
should obtain any employment records from the 
Veteran's employer in order to ascertain how 
many days of work he has missed solely due to 
his service-connected maxillary sinusitis 
with headaches. 

3.  The Veteran then should be afforded a VA 
examination to determine the current severity 
of his maxillary sinusitis with headaches.  
The claims file must be made available 
to the examiner(s), and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should prepare a report of 
examination that details the current severity 
of his service-connected maxillary sinusitis 
with headaches, to include number of 
incapacitating and non-incapacitating 
episodes, as well as the symptoms that 
accompanied the episodes.  

The examiner's findings must be stated in 
terms conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The RO should then readjudicate 
the remaining claim on appeal.  If any benefit 
sought remains denied, the RO should issue an 
appropriate SSOC (Supplemental Statement of 
the Case) and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


